Dear Judge McDonald:
You have requested an opinion of this office regarding if and when can a justice of the peace issue a temporary restraining order or injunction?
With respect to issuing a temporary restraining order or injunction Louisiana Code of Civil Procedure Article 4913(C) provides:
C.  In addition, a justice of the peace court may not issue any injunction order, except to arrest the execution of its own writ and to enforce the execution of a judgment issued by a justice of the peace court or made executory in a justice of the peace court.
Based on a clear reading of the statute stated above, it is the opinion of this office that unless a justice of the peace is issuing an injunction order to arrest the execution of his/her own writ or to enforce the execution of a judgment issued by a justice of the peace court, a justice of the peace is prohibited from issuing a temporary restraining order or injunction.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: ROLAND J. DARTEZ Assistant Attorney General RPI/RJD/pb/0049t